DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action on the merits, in response to the claims filed on January 07, 2021.
Claims 1-20 have been canceled.
Claims 21-40 are pending.
Claims 21-40 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 21 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of Lopez et al. (US 10915899 B2) (“Patent Document”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Claim 1 of the Patent Document recites all the limitations of claim 21 of the instant application; however, claim 1 of the Patent Document differs since it further recites additional claim limitations including: A method, comprising: 
transmitting a tokenization request message to a token service provider system, the tokenization request message including an account identifier representing an account of a user; receiving, from the token service provider system, a plurality of tokens corresponding to the account identifier;
transmitting, to the transaction terminal of the resource provider, an authorization response message indicating whether the transaction is authorized or declined using the second token, wherein the authorization response message transmitted to the transaction terminal further includes a replacement token to replace the first token on the transaction card without replacing the transaction card by providing the replacement token to the transaction card via the transaction terminal, the providing including: 
presenting, by the user, the transaction card to the transaction terminal; 
receiving, by the transaction card, the replacement token while the transaction card is in communication with the transaction terminal, wherein the replacement token is stored on the transaction card replacing the first token. 
However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of the Patent Document by removing the additional limitations (I - IV), resulting generally in the claims of the present application, since the claims of the present application and the claim recited in the Patent Document actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karison, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Thus, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 21-31 are directed to a method, and claims 32-40 are directed to a server computer comprising a processor and a computer readable medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite provisioning and replacing token. Specifically, the claims recite “provisioning a plurality of tokens on a transaction …, wherein each token is associated with an account identifier representing an account, wherein provisioning includes: storing a first token at a first … element of the transaction …, and storing a second token at a second … element of the transaction …, wherein the first … element is different than the second … element; deactivating the first token when the first token is compromised or expired; receiving, from a transaction … of a resource provider, an authorization request message for a transaction initiated using the second token stored on the transaction …; processing the authorization request message using the second token; and transmitting, to the transaction … of the resource provider, an authorization response message indicating whether the transaction is authorized or declined using the second token, wherein the authorization response message transmitted to the transaction terminal further includes a replacement token to replace the first token on the transaction card without replacing the transaction card by providing the replacement token to the transaction … via the transaction …, wherein the replacement token is stored on the transaction card replacing the first token.”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for carrying out a commercial interaction between parties that involves communicating data needed to complete a transaction to the parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a processor and a computer readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, the processor and computer readable medium perform(s) the steps or functions of “provisioning a plurality of tokens on a transaction card, wherein each token is associated with an account identifier representing an account, wherein provisioning includes: storing a first token at a first physical element of the transaction card, and storing a second token at a second physical element of the transaction card, wherein the first physical element is different than the second physical element; deactivating the first token when the first token is compromised or expired; receiving, from a transaction terminal of a resource provider, an authorization request message for a transaction initiated using the second token stored on the transaction card; processing the authorization request message using the second token; and transmitting, to the transaction terminal of the resource provider, an authorization response message indicating whether the transaction is authorized or declined using the second token, wherein the authorization response message transmitted to the transaction terminal further includes a replacement token to replace the first token on the transaction card without replacing the transaction card by providing the replacement token to the transaction card via the transaction terminal, wherein the replacement token is stored on the transaction card replacing the first token.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor and a computer readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of provisioning and replacing token. As discussed above, taking the claim elements separately, the processor and  computer readable medium] perform(s) the steps or functions of “provisioning a plurality of tokens on a transaction card, wherein each token is associated with an account identifier representing an account, wherein provisioning includes: storing a first token at a first physical element of the transaction card, and storing a second token at a second physical element of the transaction card, wherein the first physical element is different than the second physical element; deactivating the first token when the first token is compromised or expired; receiving, from a transaction terminal of a resource provider, an authorization request message for a transaction initiated using the second token stored on the transaction card; processing the authorization request message using the second token; and transmitting, to the transaction terminal of the resource provider, an authorization response message indicating whether the transaction is authorized or declined using the second token, wherein the authorization response message transmitted to the transaction terminal further includes a replacement token to replace the first token on the transaction card without replacing the transaction card by providing the replacement token to the transaction card via the transaction terminal, wherein the replacement token is stored on the transaction card replacing the first token.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of provisioning and replacing token. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 22-31 and 33-40 further describe the abstract idea of provisioning and replacing token. 
Claim 22 recites: upon deactivating the first token, notifying an account holder of the account that data associated with the transaction card is to be updated using the transaction terminal.
Claims 23 and 34 recite: wherein the first token is digitally displayed  on the transaction card.
Claim 24 recites: wherein, after the first token is replaced with the replacement token, the replacement token is digitally displayed on the transaction card instead of the first token.
Claim 25 recites: wherein the first token or the replacement token is visible on an element coupled to the transaction card.
Claims 26 and 39 recite: wherein the first physical element or the second physical element is one of a contact interface chip, a contactless interface chip, a dual interface chip, a magnetic strip, or a digital display of the transaction card.
Claims 27 and 35 recite: transmitting a script with the replacement token to the transaction terminal, wherein the script, when executed by the transaction terminal, replaces the first token with the replacement token on the transaction card.
Claim 28 recites: wherein the first token and the replacement token are associated with a same communication channel between the transaction card and a token recipient device.
Claims 29 and 37 recite: wherein the plurality of tokens are provisioned on the transaction card instead of the account identifier.
Claim 30 recites: wherein the account identifier is invisible on the transaction card.
Claim 31 recites: wherein when the first token is deactivated, the transaction card includes at least one active token.
Claim 33 recites: wherein the method implemented by the code further comprises notifying an account holder of the account that the first token is deactivated
Claim 36 recites: wherein the first token and the replacement token are associated with a same domain restriction.
Claim 38 recites: wherein the transaction card includes at least one active token at any given time.
Claim 40 recites: wherein the first token and the second token are associated with different domain restrictions.
The dependent claims 22-31 and 33-40 do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy et al. (US 20150199679 A1, hereinafter, “Palanisamy”) in view of Dill et al. (US 20150032626 A1, hereinafter, “Dill”).

Regarding claims 21 and 32: Palanisamy discloses: A method performed by a server computer, the method comprising:
provisioning a plurality of tokens on a transaction card, wherein each token is associated with an account identifier representing an account, wherein provisioning includes (Palanisamy [0052], “the provisioning request including a primary account identifier of an account associated with an issuer; sending the provisioning request to an issuer server computer; receiving a provisioning response from the issuer server computer, the provisioning response including a first payment token associated with the primary account identifier and generated by the issuer server computer, the first payment token being one of a plurality of first payment tokens associated with the primary account identifier; generating a second payment token associated with the first payment token;”), (See paragraph(s) [0024], [0042], [0052], [0069], [0082-0083] and [0085] and  Fig. 7, Fig. 6 and Fig. 9 and related text): 
storing a first token at a first [Channel-specific, card-on-file] of the transaction card (Palanisamy [0069], “the first payment token 7891 is provided for Bob's device 1, a… Channel-specific first payment tokens can also be provided for consumer accounts (e.g. card-on-file accounts at merchants), for usage in e-commerce transactions,”), (See paragraph(s) [0069], [0081] and [0118] and Fig. 6 and related text), and
storing a second token at a second [Channel-specific, other suitable payment channels] of the transaction card (See paragraph(s) [0069], [0081] and [0118] and Fig. 6 and related text),
wherein the first physical element is different than the second physical element (Palanisamy [0081], “The first payment token 7891 may be a channel-specific payment token that is generated specifically for the communication device 120. Also, the first payment token 7891 may be one of a plurality of first payment tokens associated with the PAN 0256. For example, referring back to FIG. 6, the first payment token 9471 associated with Bob's device 2 may also be associated with the PAN 0256 at the issuer server computer 150”), (See paragraph(s) [0069], [0081] and [0118] and Fig. 6 and related text);
deactivating (e.g. inactivating) the first token when the first token is compromised or expired (Palanisamy [0088], “if the communication device 110 and/or second payment token 4969 are compromised, the issuer server computer 150 can identify, replace, and/or inactivate the associated first payment token 7891 rather than re-issuing a new PAN and payment device (which would affect other devices and payment tokens associated with the PAN 0256). Moreover, the first payment token 7891 allows the issuer server computer 150 to lock the specific payment channel, instead of locking the PAN 0256 for all payment channels.”), (See paragraph(s) [0088] and [0118]);
receiving, from a transaction terminal of a resource provider, an authorization request message for a transaction initiated using the second token stored on the transaction card (Palanisamy [0108], “the communication device 920 may provide the second payment token 4969 to the access device 925 via NFC, QR, or any other suitable means of communication.” [0103], “An authorization request message is generated by the access device 925 and is then forwarded to the acquirer server computer 935.”), (see paragraph [0103], [0108] and [0101] and Fig. 9 and related text);
processing the authorization request message using the second token (Palanisamy [0104], “After the issuer server computer 950 receives the authorization request message, the issuer server computer 950 sends an authorization response message back to the payment processor server computer 940 to indicate whether or not the current transaction is authorized (or not authorized)…”), (see paragraphs [0103]-[0104] and [0108] and Fig. 9 and related text); and 
transmitting, to the transaction terminal of the resource provider, an authorization response message indicating whether the transaction is authorized or declined using the second token, wherein the authorization response message transmitted to the transaction terminal further includes a replacement token to replace the first token on the transaction card without replacing the transaction card by providing the replacement token to the transaction card via the transaction terminal, wherein the replacement token is stored on the transaction card replacing the first token (Palanisamy [0104], “the issuer server computer 950 sends an authorization response message back to the payment processor server computer 940 to indicate whether or not the current transaction is authorized (or not authorized). The payment processor server computer 940 then forwards the authorization response message back to the acquirer server computer 935. The acquirer server computer 935 then sends the response message back to the merchant server computer 930. In some embodiments, such as when a fraud rule is triggered at payment processor server computer 940, payment processor server computer 940 may decline a transaction previously authorized by the issuer server computer 950.”), (See paragraph(s) [0104], [0118], [0030], [0042], [0058], [0070] and [0089] and Fig. 1, Fig. 4 and Fig.7 and related text).

Palanisamy does not expressly disclose:
storing a first token at a first physical element of the transaction card, and 
storing a second token at a second physical element of the transaction card

However, Dill discloses:
storing a first token at a first physical element (e.g., token presentation mode) of the transaction card (See paragraph(s) [0053-0054], [0057-0058], [0066-0068], [0256] and Fig. 2 and related text), and 
storing a second token at a second physical element interface (e.g., mobile contactless modes (e.g., near-field communication (NFC) communication)) of the transaction card (See paragraph(s) [0053-0054], [0057-0058], [0066-0068], [0256] and Fig. 2 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanisamy with Dill to include well know tokenization function such as restricted token usage feature to reduce fraud and enhance security.

Regarding claim 22: Palanisamy and Dill, discloses as shown above.
Palanisamy further discloses: The method of claim 21, further comprising: upon deactivating the first token, notifying an account holder of the account that data associated with the transaction card is to be updated using the transaction terminal (See paragraph(s) [0088]).

Regarding claims 23 and 34: Palanisamy and Dill, discloses as shown above.
Palanisamy further discloses: The method of claim 21, wherein the first token (e.g. 315 (M)) is digitally displayed (e.g. display 220 (B)) on the transaction card (See paragraph(s) [0042], [0047], [0049] and Fig. 1, Fig. 2 and Fig. 3 and related text).

Regarding claim 24: Palanisamy and Dill, discloses as shown above.
Palanisamy further discloses: The method of claim 23, wherein, after the first token is replaced with the replacement token, the replacement token is digitally displayed on the transaction card instead of the first token (See paragraph(s) [0042], [0047], [0049] and [0089] and Fig. 1, Fig. 2 and Fig. 3 and related text).

Regarding claim 25: Palanisamy and Dill, discloses as shown above.
Palanisamy further discloses: The method of claim 21, wherein the first token or the replacement token is visible on an element coupled to the transaction card (See paragraph(s) [0042], [0047], [0049] and [0089] and Fig. 1, Fig. 2 and Fig. 3 and related text).

Regarding claims 26 and 39: Palanisamy and Dill, discloses as shown above.
Palanisamy further discloses: The method of claim 21, wherein the first physical element or the second physical element is one of a contact interface chip, a contactless interface chip, a dual interface chip, a magnetic strip, or a digital display of the transaction card (See paragraph(s) [0049], [0069], [0081] and [0118] and Figs. 3 and 6 and related text).

Alternatively, Dill also discloses: wherein the first physical element or the second physical element is one of a contact interface chip, a contactless interface chip, a dual interface chip, a magnetic strip, or a digital display of the transaction card (See paragraph(s) [0053-0054], [0057-0058], [0066-0068], [0256] and Fig. 2 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanisamy with Dill to include well know tokenization function such as restricted token usage feature to reduce fraud and enhance security.

Regarding claims 27 and 35: Palanisamy and Dill, discloses as shown above.
Palanisamy further discloses: The method of claim 21 wherein transmitting the replacement token to the transaction terminal further comprises:
transmitting (e.g. by payment processor server 140) a script (e.g. provisioning script) with the replacement token to the transaction terminal, wherein the script, when executed by the transaction terminal, replaces the first token with the replacement token on the transaction card (e.g. communication device 110) (See paragraph(s) [0030], [0075], [0085] and [0089] and Fig. 1and Fig. 7 and related text).

Regarding claim 28: Palanisamy and Dill, discloses as shown above.
Palanisamy further discloses: The method of claim 21, wherein the first token and the replacement token are associated with a same communication channel between the transaction card and a token recipient device (See paragraph(s) [0088], [0025], [0058] and [0067]).

Regarding claims 29 and 37: Palanisamy and Dill, discloses as shown above.
Palanisamy further discloses: The method of claim 21, wherein the plurality of tokens are provisioned on the transaction card instead of the account identifier (See paragraph(s) [0085] and Fig. 1 and Fig. 7 and related text).

Regarding claim 30: Palanisamy and Dill, discloses as shown above.
Palanisamy further discloses: The method of claim 21, wherein the account identifier is invisible on the transaction card (See paragraph(s) [0049] and Fig. 3 and related text).

Regarding claim 31: Palanisamy and Dill, discloses as shown above.
Palanisamy further discloses: The method of claim 21, wherein when the first token is deactivated, the transaction card includes at least one active token (See Claims 2-3).

Regarding claim 33: Palanisamy and Dill, discloses as shown above.
Palanisamy further discloses: wherein the method implemented by the code further comprises notifying an account holder of the account that the first token is deactivated (See paragraph(s) [0088]).

Regarding claim 36: Palanisamy and Dill, discloses as shown above.
Palanisamy further discloses: The server computer of claim 32, wherein the first token and the replacement token are associated with a same domain restriction (See paragraph(s) [0025], [0058] and [0067]).

Regarding claim 38: Palanisamy and Dill, discloses as shown above.
Palanisamy further discloses: The server computer of claim 32, wherein the transaction card includes at least one active token at any given time (See Claims 2-3).

Regarding claim 40: Palanisamy and Dill, discloses as shown above.
Palanisamy further discloses: The server computer of claim 32, wherein the first token and the second token are associated with different domain restrictions (See paragraph(s) [0069], [0081] and [0118] and Fig. 6 and related text).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAHED ALI/ Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685